I agree that the case of State ex rel. Attorney-General v. Kansas City, 310 Mo. 542, 276 S.W. 389, settled the validity of the new charter of Kansas City. That ruling is stare decisis in this case, in so far as the ruling effects it. Action has been taken under that case, and the issues there raised should be finally closed, and this I say, without withdrawing a single sentence of my dissent in that case. There should be a time when questions of public interest and importance (as were the questions in the charter case) should be deemed settled, even though the settlement is by a mere majority of the court. By majority of this court the legality of the charter was declared, and public action has been taken under that ruling. This suffices for a concurrence in this portion of the present opinion. Rulings upon public questions of vital interest should not be reopened upon the mere insistance of a party to a different cause of action, nor (for that matter) upon any ground, which was, or might have been, in the original proceeding. The validity of a city charter, once decided and acted upon, should not thereafter be bandied around from post to pillar in future litigation.
But the rights of this defendant, if any, accrued before the new charter, or any part thereof became effective. To that portion of the opinion which holds that he was *Page 369 
legally discharged under the old charter, I do not agree, and to this portion of the opinion I dissent. I shall not undertake to elaborate upon them. Suffice it to say, that relator was removed without a hearing, or any reasonable opportunity for a hearing.Walker, J., concurs in these views.